I agree with Mr. Justice WEADOCK that the judgment should be reversed, with costs and cause remanded for judgment for plaintiff. *Page 645 
The fact that the first note and mortgage to defendant were surrendered to the mortgagor; that the second mortgage to defendant omitted property covered by the first and was for a lesser amount; and that the oral testimony indicated no intention to the contrary, demonstrate that the parties intended, if at all, that the lien of the first mortgage should be continued by the second only as to property included therein. The pigs at bar were not included and the first mortgage was discharged as to them.
McDONALD, C.J., and POTTER, SHARPE, and NORTH, JJ., concurred with FEAD, J.